Citation Nr: 1023041	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded the appeal for additional development in 
December 2008.  It has been returned for appellate 
consideration.

The Board observes that the Veteran has alleged that his PTSD 
has precluded his ability to maintain employment.  However, 
the Board notes that a claim of entitlement to a total rating 
based on unemployability due to service connected disability 
was separately adjudicated in an August 2005 rating decision, 
and the claims file does not indicate the Veteran has since 
expressed a desire to appeal this claim as required pursuant 
to 38 C.F.R. § 20.1103.  Moreover, in his October 2005 notice 
of disagreement concerning the instant appeal, the Veteran 
framed his argument narrowly and discussed only his PTSD 
symptoms; he did not argue unemployability at that time or at 
any time since.  Therefore, the issue is not on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that claims for increased evaluations and TDIU 
claims may be separately adjudicated).  Subsequently, in his 
February 2006 Substantive Appeal to the Board, the Veteran 
asserted that he was appealing to have the rating for his 
PTSD increased from 50 percent to 70 percent.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to sleep 
disturbance, irritability, mild paranoia, hyper vigilance, 
occasional panic attacks, social isolation, and intrusive 
thoughts.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in June 2005 discussed the evidence necessary 
to support the Veteran's claim for increase.  The evidence of 
record was listed, and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In January 2009, the Veteran was provided with the specific 
criteria under which his PTSD is evaluated.  He was invited 
to submit or identify evidence demonstrating that his PTSD 
had worsened.  The evidence of record was listed and the 
Veteran was told how VA would further assist him.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA treatment records 
have been obtained and associated with the record.  A VA 
examination has been carried out, and the Board finds that it 
was adequate.  It was conducted by a neutral, skilled 
provider who reviewed the Veteran's history and discussed the 
evidence of record as it related to the disability at issue.  
The Board  notes that, while the most recent examination was 
carried out in 2005, there has been no allegation of 
substantial worsening of the Veteran's PTSD symptomatology 
which would indicate the need for an additional examination.  
Rather, while the Veteran was afforded to submit or identify 
relevant evidence pursuant to the Board's December 2008 
remand, he did not do so.  Moreover, the representative's 
written arguments concerning this appeal have also been 
silent with respect to worsening of this disability, or as to 
whether there is relevant outstanding evidence in that 
regard.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
appropriate, but finds that the 
Veteran's PTSD warrants a uniform rating.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers or 
co-workers).  Id.  A score of 61-70 is assigned where there 
are mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, of theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.

In response to his June 2005 request for an increased rating, 
the Veteran was afforded a VA examination in July 2005.  He 
reported that he was not certain when he first began having 
emotional problems, but stated that he began drinking heavily 
soon after returning from Vietnam.  He indicated that he 
drank to cope with nightmares and sleep disturbance.  He 
related his belief that his drinking interfered with his 
marriages.  He noted that he quit drinking in 1994.  He 
reported that he had married for the fifth time in 1994 and 
had remained married and sober since then.  He noted that he 
had quit his most recent job because they were getting ready 
to let him go.  He described sleeping problems to include 
chronic insomnia, occasional nightmares, night sweats, and 
tossing and turning.  He additionally endorsed increasing 
irritability, mild paranoia, obsessive rituals for safety, 
exaggerated startle response, hypervigilance, occasional 
panic attacks, social isolation, and intrusive thoughts of 
war.  He stated that his symptoms occurred constantly, and 
noted that he was rarely without some symptoms of PTSD.  He 
also related that he had been unable to hold a job due to his 
symptoms.  He noted that he had not worked for two months, 
and the last job he had worked was as a driver for the 
Salvation Army for four years before he quit.  He noted that 
he was beginning to have problems with his supervisor and had 
difficulty coping with PTSD symptoms at work, and that they 
were getting ready to let him go.  He also reported that he 
had skills as a truck drive rand a welder.  He denied 
receiving current psychiatric treatment; he reported therapy 
over the previous year with poor response, but noted that he 
planned to return.  He denied psychiatric hospitalizations or 
emergency room visits.  

On mental status examination, the Veteran was oriented.  
Appearance and hygiene were appropriate.  His behavior was 
also appropriate.  His mood was depressed.  Communication was 
within normal limits.  Speech was also within normal limits.  
The Veteran reported panic attacks as often as once per 
month, with episodes lasting 10 minutes.  The examiner noted 
that there was no delusion history and that no delusion was 
observed at the time of examination.  She noted that 
obsessional rituals included obsessing about safety of the 
perimeter an repeatedly checked for safety.  No 
hallucinations were observed and there was no history for 
hallucinations.  Thought processes were not appropriate, with 
the examiner noting mild paranoia.  Judgment was impaired 
with interference of mild paranoia, hypersensitivity, and 
easy anger.  Abstract thinking was abnormal, and described as 
concrete.  Memory was moderately impaired, with problems 
retaining highly learned material and forgetting to complete 
tasks.  There was no suicidal or homicidal ideation.  The 
diagnosis was PTSD and the examiner assigned a GAF score of 
55.  On Axis IV, the examiner noted that the Veteran had 
occupational problems and impaired relationships.  She 
remarked that the Veteran was capable of managing his benefit 
payments in his best interests.  She stated that the Veteran 
occasionally had some interference in performing activities 
of daily living because of the effects of PTSD.  She noted 
that the Veteran had difficulty establishing and maintaining 
effect work and social relationships and had difficulty 
understanding complex commands because of apparent memory 
deficits.  She concluded that he appeared to pose no threat 
of persistent danger or injury to himself or others.

A September 2005 VA treatment record indicates that the 
Veteran spent much of his time alone and preferred not to 
work or be with many people.  He admitted to past thoughts of 
suicide but denied intent.  He also admitted to anger at 
times.  He stated that he was on edge most of the time and 
that he did not sleep more than four hours.  He endorsed 
nightmares three to four times per week.

In December 2005 the Veteran was noted to be attending group 
therapy.  He noted that sleep remained difficult.  He 
indicated that his daytime mood had gotten better with 
medication.  A review of the VA treatment records reflects 
that the Veteran attended his scheduled group therapy for a 
total of 12 sessions.

Upon careful consideration of the evidence pertaining to this 
claim the Board has determined that an evaluation higher than 
50 percent for PTSD is not warranted.  The Secretary, acting 
within his authority to "adopt and apply a schedule of 
ratings," chose to create one general rating formula for 
mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be 
used in rating more than 30 mental disorders, there can be no 
doubt that the Secretary anticipated that any list of 
symptoms justifying a particular rating 
would in many situations be either under- or over-inclusive.  
The Secretary's use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 
436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD 
is manifested by depression, sleep disturbance, irritability, 
avoidance, intrusive thoughts, hyper vigilance, and anxiety.  
The Board also accepts that the Veteran's PTSD impacts his 
interpersonal and occupational relationships.  Objectively, 
however, the record shows that the Veteran denies suicidal 
and homicidal ideation, with only one report of passive 
suicidal thoughts without plan or intent.  Communication and 
speech are within normal limits.  Memory is only moderately 
impaired, and the July 2005 VA examiner stated that the 
Veteran had occasional interference with his performance of 
activities of daily living due to his symptoms.  No psychotic 
manifestations have been identified.  The Veteran reports 
only occasional panic attacks, as often as once per month.  

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 
70 percent or greater are met.  The evidence does not 
demonstrate suicidal ideation with plan or intent, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.  Rather, as noted, there has been no 
demonstration of suicidal intent or plan, homicidal ideation, 
intractable panic, or spatial disorientation.  Judgment and 
insight, though noted to be impacted by paranoia, 
hypersensitivity, and irritability, are intact.  Only 
occasional interference with activities of daily living have 
been assessed.  The record does not reflect a complete 
inability to establish and maintain effective relationships.  
During the appeal period, the Veteran's GAF score has been 
assessed at worst, as 55.  Such a score indicates moderate 
symptoms.  In sum, the Board finds that the overall severity 
of the Veteran's PTSD is consistent with no more than a 50 
percent rating.  Accordingly, the Board finds that the 
appropriate rating for the Veteran's PTSD is 50 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board acknowledges the Veteran's report 
that his PTSD symptoms have precluded employment; however, it 
is noted that he resigned from his most recent employment and 
the reason for his doing so is unclear.  Moreover, he stated 
in September 2005 that he preferred not to work, rather than 
asserting that his PTSD had caused marked interference with 
his employment.  Overall, his reported history shows a long 
employment history with no evidence of marked interference 
with employment.  Additionally, the Board notes that the 
Veteran has specifically denied psychiatric hospitalization.  
Based on the record, the Board believes that the degree of 
occupational impairment demonstrated is consistent with his 
50 percent rating.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated unusual 
impairment so as to render impractical the application of the 
regular rating schedule standards.  Consequently, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


